Case 1:21-cv-11124-DJC Document 17-14 Filed 08/02/21 Page 1 of 2




                    EXHIBIT 11
             Case 1:21-cv-11124-DJC Document 17-14 Filed 08/02/21 Page 2 of 2


Mission Broadcasting, Inc.
June 18, 2021

VIA OVERNIGHT MAIL & EMAIL
Cox Communications, Inc.
6205-B Peachtree Dunwoody Road
Atlanta, GA 30328
Attention: Chris Tygh, VP Content Acquisition & to: contentlegal@cox.com

Dear MVPD Partner:

You and Mission Broadcasting, Inc. (“Mission”) are parties to a retransmission consent or similar
agreement for the retransmission of certain of Mission’s FOX affiliated television station(s) on your
MVPD systems (the “Mission Agreement”). This letter is to notify you that, on June 16, 2021, Mission
has consummated its acquisition from Super Towers, Inc. the following television broadcast station:
WNAC-TV, Providence, RI (“Acquired Station”). In accordance with your Mission Agreement, effective
on June 16, 2021, your continued carriage of the Acquired Station will now be governed by your Mission
Agreement. In addition, please note the following with respect to the Acquired Station effective on June
16, 2021:
•   You should calculate your license fees for WNAC-TV per the terms of your retransmission agreement
    with Mission.
•   All retransmission consent payments for WNAC-TV should be mailed to: Mission Broadcasting, Inc.,
    P.O. Box 841815, Dallas, TX 75248-1815.
•   Payment related questions should be directed to: Sharon Moser, smoser@missionbroadcasting.tv.
•   For contractual questions, you may contact Eric Sahl at eric@SKMGglobal.com
•   The Station list under your Mission Fox Agreement will be revised by adding WNAC-TV as a new
    “Station” as follows:

                                                               PROGRAM STREAM
    STATION               DMA             Primary (Dot 1)       Multicast (Dot 2)    Multicast (Dot 3/4 )
                                         Channel Affiliation   Channel Affiliation   Channel Affiliation
    WNAC-TV          Providence, RI            FOX                    CW              LAFF/AntennaTV

Sincerely,




Dennis Thatcher, President
